ACCEPTED
                                                                                                01-15-00597-CV
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          8/18/2015 12:20:14 PM
                                                                                          CHRISTOPHER PRINE
                               TIMOTHY R. PLOCH, P.C.                                                    CLERK
                                            Attorneys at Law
                                     730 N . Post Oak Rd ., Suite 100
                                         Houston, Texas 77024
                                        Iawplochstaff@flash .net
                                                ------------
                                                                               FILED IN
                                 TELEPHONE (713) 862-4300
                                                                        1st COURT OF APPEALS
                                         FAX (713) 862-7575
                                                                            HOUSTON, TEXAS
                                                                        8/18/2015 12:20:14 PM
                                         August 18, 2015                CHRISTOPHER A. PRINE
                                                                                 Clerk



ELECTRONIC FILING

Christopher A . Prine
Clerk of the Court
First Court of Appeals
301 Fannin
Houston, Texas 77002

       Re :   No. Case No . 01-15-00597-CV ; Levent Ulusal v. Lentz Engineering,
              LC ; In the First Court of Appeals

Dear Mr. Prine :

       Please let this letter serve as a request for a digital copy of the certified Clerk's
Record which was filed in the referenced case on August 17, 2015 . Please notify our
office at 713-862-4300 when the copy is ready for pick up and we will send a courier .

       If you have any questions, please give us a call . Thank you for your assistance
with this matter.

                                                Sincerely,

                                                TIMOTHY R . PLOCH, P .C.



                                                By :



TRP :kk

cc:    Daniel Kistler    via email
       client